DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to amendment filed 10/21/2021.
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over et al. (“Gwon’) (US 2018/0059855 A1), cited by Applicant in view of Kajita (US 2020/0278571 A1) OR Blondin et al. (“Blondin’) (US 2018/0157354 A1) OR Yuan et al (“Yuan”) (US 2016/0147344 A1) and further in view of Park et al. (“Park”) (US 2018/0033832 A1).

a unit pixel (SP) disposed on a substrate (LO1, fig. 21) and comprising a plurality of subpixels (e.g., R, G, B subpixel);
a light-emitting element (OLED, El, E2 and L11) disposed at each of the plurality of subpixels;
an encapsulation unit (ENCAP) disposed on the light-emitting element; a plurality of touch electrodes (TE) disposed on the encapsulation unit; a touch line (TL) connected to each of the plurality of touch electrodes and extending from the touch electrode (paras. 0084-0088 and 0295-0318).
Gwon does not specifically disclose at least one redundant electrode spaced apart from the touch electrode, wherein the redundant electrode is disposed in the unit pixel and independently disposed in each of the plurality of touch electrodes.
In a similar field of endeavor, Kajita discloses at least one redundant electrode (dmyT, figs. 11, 12 and 14) spaced apart from the touch electrode (30), wherein the redundant electrode is disposed in the unit pixel and independently disposed in each of the plurality of touch electrodes (para. 0015); OR
Blondin discloses at least one redundant electrode (e.g., 612 and 614, figs. 6A and 6B) spaced apart from the touch electrode (602 and 608), wherein the redundant electrode is disposed in the unit pixel and independently disposed in each of the plurality of touch electrodes (paras. 0052 and 0057); OR
Yuan discloses at least one redundant electrode (e.g., 310, figs. 4 and 5) spaced apart from the touch electrode (210), wherein the redundant electrode is disposed in the 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the invention to incorporate the redundant electrode as taught by Kajita OR Blondin OR Yuan in the system of Gwon in order to minimize distortion of sensing signal transmitted through the touch line.
The combination of Gwon and Kajita OR Blondin OR Yuan does not specifically disclose the redundant electrode overlaps with the touch line.
However, Park discloses redundant electrode (DUL, fig. 14) overlap with the touch line (TL1 and TL2) (paras. 0166 and 0169).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the invention to incorporate the redundant electrode as taught by Park in the system of the combination in order to reduce a resistance of lines through which signals may be transmitted, thereby improving the sensitivity of the device in sensing touch (para. 0166 of Park).
Regarding claim 2, the combination of Gwon and Kajita discloses the redundant electrode (dmyT) is disposed along the touch line (T) (fig. 11 of Kajita).
Regarding claim 3, the combination of Gwon and Yuan discloses each of the plurality of touch electrodes comprises first and second electrode portions disposed so as to intersect each other (211 and 221, fig. 2 of Yuan), and
wherein the redundant electrode (310) is disposed parallel to at least one of the first electrode portion (211) and the second electrode portion of each of the plurality of 
Regarding claims 4 and 21, the combination of Gwon and Kajita OR Blondin OR Yuan discloses a bank (L11, fig. 21 of Gwon) defining an emission area of the light- emitting element,
wherein the first and second electrode portions and the redundant electrode overlap with the bank (paras. 0279-0280 of Gwon).
Regarding claims 5 and 22, the combination of Gwon and Kajita OR Blondin OR Yuan discloses the redundant electrode electrically floats (para. 0164 of Kajita).
Regarding claims 6 and 23, the combination of Gwon, Kajita and Park discloses the redundant electrode is electrically connected to the touch line (para. 0169 of Park).
Regarding claim 7, the combination of Gwon and Kajita discloses the plurality of touch lines (T, fig. 3 of Kajita) are disposed parallel to each other in a state in which at least one of the plurality of subpixels (PX) is interposed therebetween (paras. 0046- 0047 of Kajita).
Regarding claim 8, the combination of Gwon and Kajita discloses the redundant electrodes (dmyT) are disposed in units of the at least one subpixel arranged in a vertical direction, (para. 0051 of Kajita).
Regarding claim 9, the combination of Gwon and Blondin discloses the redundant electrode (914, figs. 9A and 9B of Blondin) comprises:
a long-side area having a samelength as the two subpixels arranged in the vertical direction; and

Regarding claim 10, Gwon discloses the plurality of touch lines (TL, fig. 3) are disposed to extend through middle areas of the touch electrodes excluding left and right areas thereof (paras. 0101 and 0102).
Regarding claims 11 and 24, the combination of Gwon and Blondin discloses the redundant electrode is made of a same material as the touch electrode and is disposed in a same plane as the touch electrode (para. 0049 of Blondin).
Regarding claim 12, the combination of Gwon and Blondin discloses the redundant electrode comprises:
a first redundant electrode electrically connected to the touch lines; and
a second redundant electrode spaced apart from the first redundant electrode and electrically floating (paras. 0048 and 0053-0054 of Blondin).
Regarding claim 13, the combination of Gwon and Blondin discloses the first and second redundant electrodes are made of a same material as the touch electrode and are disposed in a same plane as the touch electrode (para. 0049 of Blondin).
Regarding claims 14 and 25, the combination of Gwon, Kajita and Park discloses the redundant electrode comprises:
a plurality of first redundant electrodes (DUL, fig. 14) overlapping with the touch lines (TL1 and TL2) (paras. 0166 and 0169); and 
a plurality of second redundant electrodes overlapping with the touch electrode (fig. 11 of Kajita).


wherein the second redundant electrodes are made of a same material as the touch line and are disposed in a same plane as the touch line (paras. 0048 and 0053- 0054 of Blondin).
Regarding claim 16, Gwon discloses the touch line (TL, fig. 21) is formed in a stripe shape, a zigzag shape, or a mesh shape along an emission area of the light- emitting element (paras. 0288-0294).
Regarding claim 17, the combination of Gwon and Blondin discloses the touch electrode comprises:
a first electrode portion extending in a first direction; and a second electrode portion extending in a second direction (mutual capacitive touch electrodes, para. 0006 of Blondin), and wherein the touch line comprises:
first and second touch lines not overlapping with the first electrode portion of the touch electrode; and
a third touch line disposed between the first and second touch lines and overlapping with the second electrode portion (figs. 9A and 9B of Blondin).
Regarding claim 18, Gwon discloses a line width of at least one of the first electrode portion, the first touch line, and the second touch line is less than a line width of the second electrode portion (figs. 9A and 9B of Blondin).

Response to Arguments
Applicant’s arguments with respect to claims 1-26 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693